NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HERIBERTO MEJIA-ALDARCO,                        No.    17-71411

                Petitioner,                     Agency No. A087-456-986

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                        Department of Homeland Security

                               Submitted May 15, 2018**


Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      The motion to substitute counsel (Docket Entry No. 23) is granted. The

motion to permit supplemental briefing (Docket Entry No. 28) is denied.

      Heriberto Mejia-Aldarco, a native and citizen of Mexico, petitions for

review of an order by the Department of Homeland Security (“DHS”) reinstating a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2008 expedited removal order. Our jurisdiction is governed by 8 U.S.C. § 1252.

Our review of DHS’ reinstatement order is “limited to confirming the agency’s

compliance with the reinstatement regulations.” Garcia de Rincon v. Dep’t of

Homeland Sec., 539 F.3d 1133, 1137 (9th Cir. 2008). We deny in part and dismiss

in part the petition for review.

      DHS did not err in issuing Mejia-Aldarco’s reinstatement order, where he

concedes, and the record shows, that he is an alien, he was subject to a prior order

of removal, and he illegally reentered the United States subsequent to that order.

See id. at 1137 (court’s jurisdiction over a reinstatement order is limited to

reviewing “three discrete inquiries an immigration officer must make in order to

reinstate a removal order: (1) whether the petitioner is an alien; (2) whether the

petitioner was subject to a prior removal order, and (3) whether the petitioner re-

entered illegally” (citation omitted)).

      We lack jurisdiction to review Mejia-Aldarco’s collateral challenge to his

underlying expedited removal order. See id. at 1138 (“whatever relief might be

gained by the operation of [8 U.S.C.] § 1252(a)(2)(D) and the ‘gross miscarriage’

standard, it is unavailable to [petitioner] because [his] underlying removal order is

an expedited removal order that is subject to additional jurisdictional bars”

(emphasis in original)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                     17-71411